Citation Nr: 1123788	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-33 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as secondary to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1944 to February 1946.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The jurisdiction of the case was subsequently transferred to the RO in Louisville, Kentucky.

The appeal is REMANDED to the RO/AMC, in Washington, DC.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In April 2011, the Board remanded the case to the RO via the AMC for further evidentiary development.  See 38 C.F.R. § 3.159(c)(4)(i) (2010).  At that time, the Board noted that a July 2010 VA medical opinion had been obtained in conjunction with the claim on appeal.  In the July 2010 medical opinion, the VA examiner found that the Veteran did not have objective evidence of asbestosis of the lungs, and identified a diagnosis of chronic obstructive pulmonary disease (COPD) and opined that there was no evidence to suggest that the Veteran's COPD is related to his military service.  In observing that the VA examiner failed to provide a rationale for his opinion that COPD was unrelated to service, the Board remanded for a supplemental medical opinion to be obtained.

However, there is no indication that any a supplemental opinion has been obtained in this case.  Significantly, there is no opinion following the July 2010 report nor is there a supplemental statement of the case showing that any additional evidence had been obtained and the claim had been readjudicated.  Aside from the Veteran's representative's May 2011 informal hearing presentation, there is no additional evidence following the Board's April 2011 remand.  Therefore, another remand is necessary before the Board can proceed with the claim on appeal.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should refer the case to the same VA examiner who conducted the July 2010 examination, if possible, for a supplemental opinion.  If the July 2010 examiner is unavailable, the claims folder should be referred to another similarly qualified medical professional.  The claims folder and a copy of this remand must be made available to the examiner for review prior to examination, and the examination report should reflect that such a review was undertaken.  The examiner must provide a supplemental opinion which specifically discusses the July 2010 VA opinion, stating that "[t]here is not evidence to suggest the [V]eteran's copd is related to military service."

 With respect to this opinion, or any additional opinion rendered, the VA examiner must provide clear rationale discussing the reasons and bases for this opinion with references to the evidence of record and the VA examiner must provide a discussion of the facts and medical principles involved.  

If the examiner finds that an evaluation and/or diagnostic testing of the Veteran is necessary, such should be accomplished.

3.  The RO/AMC must review the examination report to ensure that it is in complete compliance with this remand.  If it is deficient in any manner, the RO/AMC must implement corrective procedures at once.

4.  When the development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

With this remand, the Board intimates no opinion as to the ultimate outcome of this case.  The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2010).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



